Citation Nr: 1124151	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-47 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. Walrond, Law Clerk



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty with the United States Marine Corps from January 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision from the Honolulu, Hawaii Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO denied service connection for PTSD.

The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include PTSD and dysthymic disorder.  Review of the record contains diagnoses for both PTSD and dysthymic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Remand is required for compliance with VA's duty to assist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In this case, the Veteran alleges PTSD as a result of his combat experience in Vietnam during February of 1973.  The claims file does not contain the Veteran's full personnel record.  The Record of Service from his personnel file extract shows that during the time period relevant to this appeal, the Veteran was on a Temporary Additional Duty (TAD) but contains no more information regarding the Veteran's duties on TAD.  The Veteran's complete personnel record is necessary to help verify his combat experience.

The Veteran believes his acquired psychiatric disorder is due to three incidents in Vietnam.  In a March 2009 statement, the Veteran reported that in early February of 1973, between midnight and 0200, he exited a hatch from a lit hallway to smoke a cigarette, accidentally leaving it open despite a no lights order on the ship.  He reported seeing red tracer fire, realizing someone was shooting at him, running to the hatch, and pulling it closed behind him.  The Veteran described a second incident in early February 1973, where he brought in a large quantity of beer to Danang and a large number of Marines became intoxicated.  He stated that around 0200 mortars began hitting the base and it lasted for about fifteen minutes, killing five Marines.  The last stressor the Veteran named in his statement was rocket and mortar fire while he was on base in Danang.  He wrote that this happened about eight times.

As to the first stressor, the ship's logs do not reflect any gunfire occurring between midnight and 0200, so the Veteran's report of being shot at with tracer fire while smoking a cigarette cannot be verified.  However, the Veteran's complete personnel record is necessary to attempt to verify the second and third stressor incidents.

Accordingly, the case is REMANDED for the following action:

1.  Request complete service personnel records documenting the Veteran's duties and assignments during active military service, including the Veteran's duties while on TAD in February 1973.

2.  After complete personnel records have been received, schedule the Veteran for a VA PTSD examination.  The relevant documents in the claims file should be reviewed in connection with the examination.  The examiner should identify any acquired psychiatric disorders, if any.  If PTSD is diagnosed, a specific stressor must be identified.  The examiner should offer an opinion as to whether any currently diagnosed acquired psychiatric disability is at least as likely as not related to active military service. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

